     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION




REGINALD HALL

      Plaintiff,
                                                  Civil Action File No.:
v.
                                                  JURY TRIAL DEMANDED
BRANDSAFWAY INDUSTRIES,
LLC; CL COATINGS, LLC,


      Defendants.


                                 COMPLAINT

      COMES NOW Reginald Hall (“Plaintiff” or “Hall”), by and through his

undersigned counsel, to file this Complaint and Jury Demand against BrandSafway

Industries, LLC (“BrandSafway) and CL Coatings, LLC (“CL Coatings”)

(collectively “Defendants”) based on the following:

                              INTRODUCTION

      1. Plaintiff is an African American who was employed by the Defendants.



                                        1
     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 2 of 22




      2. Plaintiff brings this civil action to recover damages against Defendants

under Title VII of the Civil Rights Act of 1964, as amended, 2000e et. seq., (“Title

VII”) and 42 U.S.C.A. Section 1981 (“Section 1981”) for discrimination based on

a racially hostile work environment; for unlawful termination by the Defendants

based on his race and as retaliation for opposing racially discriminatory practices.

Plaintiff further brings a claim for damages for negligent retention and supervision

under O.C.G.A. Section 34-7-20.

                                     PARTIES

      3.   Plaintiff Hall is a citizen of the United States and resident of the state of

Florida who during the time of the events alleged in this Complaint worked for

Defendants as a blaster painter at Defendants’ job site located at King’s Bay Naval

Submarine Base in St. Mary’s, Georgia.

      4.   BrandSafway is a foreign limited liability company registered with the

Georgia Secretary of State to conduct business in the State of Georgia and upon

information and belief it is headquartered in Kennesaw, Georgia. CL Coatings is a

foreign limited liability company also registered with the Georgia Secretary of

State to conduct business in the State of Georgia. Moreover, CL Coatings



                                           2
     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 3 of 22




maintains a principal office located in the Northern District of Georgia at 1325

Cobb International Drive, Kennesaw, Georgia 30152.

      5.    Upon information and belief, BrandSafway is a general contractor

who during the events alleged in this complaint was hired to provide services at the

King’s Bay Naval Submarine Base. Upon information and belief, CL Coatings is a

sub-contractor for BrandSafway. Upon information and belief, BrandSafway is a

parent company of CL Coatings, its subsidiary,

      6.    BrandSafway and CL Coatings functioned as joint employers, as they

shared and jointly determined matters related to the terms, conditions, and

privileges of the Plaintiff’s employment.

            SUBJECT MATTER JURISDICTION AND VENUE

      7. This Court has subject matter jurisdiction concerning this civil

action pursuant to 28 U.S.C. §§1331 and 1343.

      8. Pursuant to 28 U.S.C.A. § 1391 (b) (1), 42 U.S.CA. § 2000e-5(f)(3), and

Local Rule 3.1 (B) (1) (a) of the Northern District of Georgia, venue is proper

because one or both Defendants both reside in and maintain a principal office

address within the Northern District of Georgia.


                                            3
     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 4 of 22




                           PERSONAL JURISDICTION

      9. Defendant BrandSafway may be served with process concerning this

civil action through its registered agent for service of process, C T Corporation

System. Defendant CL Coatings may be served with process concerning this civil

action through its registered agent for service of process, C T Corporation System.

                     ADMINISTRATIVE PROCEEDINGS

      10.      Hall filed Charges of Discrimination against BrandSafway and CL

Coatings with the EEOC on March 31, 2020. See Exhibit No. 1.

      11.      On September 28, 2020 the EEOC issued Hall Right to Sue letters for

EEOC Charge Numbers 410-2020-05154 (against BrandSafway) and 410-2020-

05026 (against CL Coatings). See Exhibits No. 2 and 3.

      12. Hall has timely filed this action within 90 days of receiving his Right to

Sue Letters.

      13. Administrative prerequisites have been met prior to filing this civil

action.

                           FACTUAL ALLEGATIONS



                                          4
     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 5 of 22




      14.    BrandSafway provides construction, maintenance, and repair services

to numerous commercial and public sector industries. BrandSafway has acquired

or owns a network of entities, including CL Coatings, that perform work and

provide labor for its various industrial clients. CL Coatings has described itself in

marketing material as a BrandSafway company and BrandSafway retains ultimate

control over various aspects of CL Coatings. In the subsequent paragraphs of this

complaint, BrandSafway and LC Coatings are collectively referenced as the

“Defendants.”

      15.    Reginald Hall was hired by Defendants in November 2019 as a blaster

painter at the King’s Bay Naval Submarine Base in St. Mary’s, Georgia. That

means that Hall helped prepare large surfaces for paint jobs through a process

called blasting. Hall’s specific assignment involved submarine housing and loading

dock structures at King’s Bay.

      16.    When Hall joined the King’s Bay project, his work crew at the facility

was almost entirely made up of whites. Out of dozens of employees on Hall’s

team, less than a handful were African American; so that when Hall and another




                                         5
     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 6 of 22




black employee were hired on the same day, they effectively doubled the African

American share of the workforce on Hall’s team.

         17.   Beginning with the earliest days of his employment at the King’s Bay

site, Hall was subjected to ongoing racist language and behavior from some of

Defendants’ employees. The few black employees, instead of being treated as

valued team members, were marginalized as well as demeaned on a near daily

basis.

         18.   One perpetrator of this offensive conduct was an individual who upon

information and belief is named Scott Lee. Lee is a white male who had direct

supervisory authority over Hall in the role as “lead man” on Hall’s team. Lee

controlled Hall’s assignments and the division of responsibilities between Hall and

his co-workers. Upon information and belief, Lee exercised other supervisory

duties on behalf of Defendants at the King’s Bay job site and functioned as a

central member of the onsite leadership team.

         19.   Lee made racially charged comments directly to Hall and other black

employees, including remarks that Lee’s ancestors owned slaves and a running

commentary around insulting racial stereotypes. Lee sometimes referred to black



                                          6
     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 7 of 22




employees as “boy”, a term Hall and other African American men find racially

offensive. Hall felt embarrassed and belittled by Lee’s inappropriate and repeated

racial remarks, which were observed by Hall’s colleagues.

      20.    Lee, who had been accustomed to a nearly all white work crew, made

statements suggesting that he had problems with black employees being part of his

team. On one occasion, Lee observed to a black employee that “the job worked a

lot better when you boys weren’t here”, an apparent reference to the presence of

the new black employees.

      21.    Hall faced discriminatory conduct that went beyond belittling remarks

from the “lead man” on his team. Approximately a week after Hall and another

black man started working on the job site, Hall saw a black stick figure cut-out

with a noose tied around its neck openly displayed in the trailer where he and other

employees signed into work every day. A noose is universally recognized as one

of the most provocative and threatening symbols of violence against African

Americans. This noose was not displayed until Hall and a black colleague were

hired to work at the job site.




                                         7
      Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 8 of 22




       22.    Soon after the noose episode, Hall saw a deeply offensive epithet that

racists often invoke (what is referred to as the “N” word”) scrolled on the wall in a

portable toilet on site.

       23.    One of Hall’s white co-workers made a certain physical gesture

toward him that Hall understood has come to be associated with the idea of “white

power.” See “When the OK Sign is No Longer OK”, New York Times, December

15, 2019. Hall’s co-worker made this gesture of intimidation toward Hall on

multiple occasions during Hall’s employment with the company.

       24.    Hall experienced a disparity in the nature of the work he and the other

blacks were assigned, in comparison with their white colleagues on the job site.

Hall observed that the black employees were consistently ordered to do some of

the most high-risk work available, such as paint blasting from scaffolding at

elevated positions, while whites were not given these potentially dangerous

projects. Hall noticed that the black employees on the job site were routinely

directed to do more onerous and physically difficult work than the whites and were

subjected to longer hours.

       25.    Hall was distressed, embarrassed, and demeaned by the behavior

described above. Hall felt Lee’s distribution of assignments put him at physical


                                          8
     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 9 of 22




risk and Hall felt threatened by the presence of a black stick figure with a noose

around its neck as well as by his co-worker’s willingness to flout his bigotry with

offensive gestures associated with “white power.”

      26.   After approximately three weeks of the appalling behavior described

above, on or about December 9, 2019, Hall reported to representatives of

Defendants, including site supervisor Duane Betner, a white male, that he was

facing discriminatory conditions including harassment and mistreatment.

      27.   In December 2019, Hall was jointly interviewed by corporate

representatives of Defendants regarding his complaint. At one point, Hall raised

the question of whether he should obtain a lawyer and was promptly told that the

companies very much wanted the matter handled internally.

      28.   While Hall was given assurances that his complaints were being taken

seriously, little changed. Hall continued to face offensive language and behavior

from his colleagues. Lee’s racially offensive comments persisted, as did the “white

power” hand gestures from Hall’s co-worker. The unfair pattern of work

assignments between black employees including Hall and their white counterparts

stayed the same. The fact that these conditions continued unchecked after he made




                                        9
    Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 10 of 22




an official complaint contributed to Hall’s belief that his work site at King’s Bay

was discriminatory and hostile for him as an African American.

      29.   The month after Hall reported that he was experiencing discriminatory

behavior, and a mere two months after he was hired, Hall was abruptly terminated

in January 2020.

      30.   Just prior to his termination, Hall had come down with a significant

respiratory infection that required him to miss work for several days in January

2020. Hall was told by a company safety official, Lesley Raymond, that his

absence was not a problem and that he should return to work when he was better.

      31.   Hall had no reason to believe that his job status was in jeopardy. His

absence had just been directly excused by a company representative and he had a

doctor’s note confirming his illness. Yet, when he let his supervisor, Duane Betner,

know that he was able to return, Betner responded that Hall had already been

replaced on the job site and was no longer an employee.

      32. When Hall informed Betner that his absence was excused leave, Betner

ignored him. Betner was one of the company officials to whom Hall had reported

his harassment a month earlier.



                                        10
    Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 11 of 22




                                      COUNT I

  (Racially Hostile Work Environment in Violation of Title VII, 42 U.S.C. §
                              2000e et. seq.)


      33.    Hall incorporates by reference all preceding paragraphs of this

complaint.

      34.    Hall experienced racial harassment in his workplace that he found to

be severe and pervasive enough to alter the terms of his employment and create a

discriminatorily abusive working environment.

      35.    The work environment encountered by Hall would be considered by

any reasonable person in the same position to be hostile and discriminatorily

abusive.

      36.    Defendants’ actions in creating, fostering, or tolerating a racially

hostile work environment violated Title VII.

      37.    Defendants were notified by Hall of the discriminatory hostile

environment in its workplace.




                                        11
     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 12 of 22




       38.       Despite having actual notice of the racial harassment, Defendants did

not take steps to end the conduct, therefore tolerating a racially hostile work

environment in violation of Title VII.

       39.       Defendants willfully wantonly or recklessly disregarded Hall’s rights

under Title VII and Defendant’s discriminatory actions were done in bad faith.

       40.       As a result of a racially hostile work environment, Hall suffered lost

compensation and other benefits of employment. Hall also suffered emotional

distress, humiliation, embarrassment, and mental anguish as a result of this

environment.

       41.       Pursuant to Title VII, Defendants are jointly and severally liable to

Hall for damages including back pay and lost benefits, front pay and/or

reinstatement, compensatory damages, punitive damages, attorney fees and costs

of litigation.

                                          COUNT II

         (Retaliation in Violation of Title VII, 42 U.S.C. § 2000e et. seq.)




                                            12
        Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 13 of 22




         42.   Hall incorporates by reference all preceding paragraphs of this

complaint.

         43.   Hall engaged in activity protected under Title VII by opposing racially

discriminatory conduct through an internal complaint on or about December 9,

2019, to Defendants concerning a racially hostile work environment at Hall’s job

site.

         44.   On or about January 27, 2020, Hall was informed that he was

terminated from employment by Defendants.

         45.   Defendants’ termination of Hall’s employment was retaliation for

engaging in protected activity under Title VII.

         46.   Defendants willfully wantonly or recklessly disregarded Hall’s rights

under Title VII and Defendants’ retaliatory actions were done in bad faith.

         47.   As a result of Defendants’ retaliation, Hall suffered lost compensation

and other benefits of employment, emotional distress, humiliation, embarrassment,

and mental anguish.




                                           13
     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 14 of 22




       48.       Pursuant to Title VII, Defendants are jointly and severally liable to

Hall for damages including back pay and lost benefits, front pay and/or

reinstatement, compensatory damages, punitive damages, attorney fees and costs

of litigation.

                                       COUNT III

(Discriminatory Termination in Violation of Title VII, 42 U.S.C. 2000e et. seq.)

       49.       Hall incorporates by reference all preceding paragraphs of this

complaint.

       50.       Hall’s work site had been almost all white before he was hired, and

his direct supervisor openly regretted the fact that more African American

employees had been hired.

       51.       Hall was terminated for pretextual reasons meant, to conceal the fact

that Hall’s termination was caused by his race.

       52.       Defendants’ termination of Hall was racially motivated in violation of

Title VII.




                                            14
     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 15 of 22




       53.       Defendants willfully wantonly or recklessly disregarded Hall’s rights

under Title VII and Defendants’ discriminatory actions were done in bad faith.

       54.       As a result of his unlawful termination, Hall suffered lost

compensation and other benefits of employment, emotional distress, humiliation,

embarrassment, and mental anguish.

       55.       Pursuant to Title VII, Defendants are jointly and severally liable to

Hall for damages including back pay and lost benefits, front pay and/or

reinstatement, compensatory damages, punitive damages, attorney fees and costs

of litigation.

                                          COUNT IV

(Racially Hostile Work Environment in Violation of 42 U.S.CA. Section 1981)

       56.       Hall incorporates by reference the preceding paragraphs in this

complaint.

       57.       Hall experienced racial harassment in his workplace that he found to

be severe and pervasive enough to alter the terms of his employment and create a

discriminatorily abusive working environment.



                                           15
     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 16 of 22




         58.   The work environment encountered by Hall would be considered by

any reasonable person in the same position to be hostile and discriminatorily

abusive.

         59.   Defendants’ actions in creating, fostering, or tolerating a racially

hostile work environment violated Section 1981.

         60.    Defendants were notified by Hall of the discriminatory hostile

environment in its workplace.

         61.   Despite having actual notice of the racial harassment, Defendants did

not take steps to end the conduct, therefore tolerating a racially hostile work

environment in violation of Section 1981.

         62.   Defendants willfully wantonly or recklessly disregarded Hall’s rights

under Section 1981 and the Defendants’ discriminatory actions were done in bad

faith.

         63.   As a result of a racially hostile work environment, Hall suffered lost

compensation and other benefits of employment. He also suffered emotional

distress, humiliation, embarrassment, and mental anguish as a result of this

environment.



                                          16
     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 17 of 22




        64.      Pursuant to Section 1981, Defendants are jointly and severally liable

to Hall for damages including back pay and lost benefits, front pay and/or

reinstatement, compensatory damages, punitive damages, attorney fees and costs

of litigation.

                                   COUNT V

        (Discriminatory Termination in Violation of 42 U.S.C.A. Section 1981)

        65.      Hall incorporates by reference all preceding paragraphs of this

complaint.

        66.      Hall’s work site had been almost all white before he was hired, and

his direct supervisor openly regretted the fact that more African American

employees had been hired.

        67.      Hall was terminated for pretextual reasons, meant to conceal the fact

that Hall’s termination was caused by his race.

        68.      Defendants’ racially discriminatory termination violated Section

1981.




                                           17
     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 18 of 22




       69.       Defendants willfully wantonly or recklessly violated Hall’s rights

under Section 1981 and Defendants’ discriminatory actions were done in bad faith.

       70.       As a result of his racially discriminatory termination, Hall suffered

lost compensation and other benefits of employment, emotional distress,

humiliation, embarrassment, and mental anguish.

       71.       Pursuant to Section 1981, Defendants are jointly and severally liable

to Hall for damages including back pay and lost benefits, front pay and/or

reinstatement, compensatory damages, punitive damages, attorney fees and costs

of litigation.

                                   COUNT VI

                 (Retaliation in Violation of 42 U.S.C.A. Section 1981)

       72.       Hall incorporates by reference all preceding paragraphs of this

complaint.

       73.       Hall engaged in activity protected under Section 1981 by opposing

racially discriminatory conduct through an internal complaint on or about




                                            18
     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 19 of 22




December 9, 2019, to Defendants concerning a racially hostile work environment

at Hall’s job site.

       74.       On or about January 27, 2020, Hall was informed that he was

terminated from employment by Defendants.

       75.       Defendants’ termination of Hall’s employment was retaliation for

engaging in protected activity under Section 1981.

       76.       Defendants willfully wantonly or recklessly violated Hall’s rights

under Section 1981 and Defendants’ discriminatory actions were done in bad faith.

       77.       As a result of Defendants’ retaliation, Hall suffered lost compensation

and other benefits of employment, emotional distress, humiliation, and

embarrassment, and mental anguish.

       78.       Pursuant to Section 1981, Defendants are jointly and severally liable

to Hall for damages including back pay and lost benefits, front pay and/or

reinstatement, compensatory damages, punitive damages, attorney fees and costs

of litigation.




                                            19
    Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 20 of 22




                                COUNT VII

         (Negligent retention in violation of O.C.G.A. Section 34-7-20)

      79.    Hall incorporates by reference all preceding paragraphs of this

complaint.

      80.    After being directly informed of Scott Lee’s mistreatment of African

American employee, Defendants kept Lee in the role of leadman on their job site at

King’s Bay Naval Submarine Base.

      81.    Despite their knowledge of offensive conduct by Scott Lee,

Defendants made no meaningful effort to supervise or direct his management of

their King’s Bay job site in a manner to prevent more wrongful conduct.

      82.    As a result of Defendants’ negligent retention of Scott Lee, a leadman

on the King’s Bay job site, Hall continued to suffer emotional distress,

embarrassment, humiliation, and mental anguish because of Lee’s extreme and

outrageous conduct directed toward him on a nearly daily basis. Lee’s conduct

toward Hall was an intentional infliction of emotional distress.




                                         20
     Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 21 of 22




      83.    Defendants are in violation of O.C.G.A. Section 34-7-20 and

Defendants are jointly and severally liable to Hall for his damages under the laws

of the State of Georgia.

      84.     Defendants acted in a manner which showed willful misconduct,

malice, wantonness, oppression or an entire lack of care concerning the rights of

Hall and its retention of Lee.

                             JURY TRIAL DEMAND

      85.    Hall demands a trial by jury as to all claims stated in this complaint.

                             PRAYER FOR RELIEF

      WHEREFORE based on the above stated claims that Defendants

BrandSafway and CL Coatings have violated Plaintiff Hall’s rights afforded to him

under Title VII of the Civil Rights Act of 1964, Title VII, 42 U.S.C. § 2000e et.

seq., 42 U.S.C. §1981, and O.C.G.A. Section 34-7-20, Hall respectfully requests

that this Court enter judgment in his favor and against BrandSafway and CL

Coatings, and order the following relief as allowed by law:




                                          21
    Case 1:20-cv-05202-SDG-RDC Document 1 Filed 12/23/20 Page 22 of 22




      A. Compensatory damages, including but not limited to compensation for

emotional distress, embarrassment, humiliation, and mental anguish;

      B. Back pay and lost benefits;

      C. Front pay;

      D. Punitive damages;

      E. Attorneys’ fees and costs of this action;

      F. Pre-judgment and post-judgment interest at the highest lawful rate; and

      G. Such further relief as the Court deems just and proper.

Respectfully submitted this 23rd day of December, 2020.

                                       HKM EMPLOYMENT ATTORNEYS
                                       LLP

                                       By: s/ Jermaine A. Walker

                                       Jermaine “Jay” A. Walker
                                       HKM Employment Attorneys LLP
                                       3355 Lenox Road, Suite 660
                                       Atlanta, Georgia 30326
                                       (telephone) 404-301-4020
                                       (fax: same #) 404-301-4020
                                       jwalker@hkm.com
                                       Attorney for Plaintiff


                                         22
